Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1.	This application is a CON of 17/717,717 04/11/2022, which is a CIP of 17/184,194 02/24/2021, which is a CON of 16/656,237 10/17/2019 ABN, which is a CON of 15/891,012 02/07/2018 ABN, which is a CON of 15/295,561 10/17/2016 ABN, which claims benefit of 62/242,797 10/16/2015, and claims benefit of 62/267,672 12/15/2015, and claims benefit of 62/301,537 02/29/2016, and claims benefit of 62/352,380 06/20/2016.
2. 	Amendment of claim 139, cancelation of claims 1-135, addition of claims 141-157, and a terminal disclaimer in the amendment filed on 8/9/2022 is acknowledged. Claims  136-157 are pending in the application. No new matter has been found.  Since the newly added claims 141-157 are commensurate within the scope of invention, claims  136-157 are prosecuted in the case.
Reasons for Allowance	
  		 
			           3.	Since claim 108-113 have been canceled, therefore the rejection of claim 108-
            113  under the obviousness-type double patenting over Jayanth et al.  ‘883,  ‘924 and 
             ‘697 has been obviated herein.
              4.	Since the terminal disclaimer against Pangan et el. ‘470 and Allian et al. ‘486 
              has been filed and approved in the Office. Therefore the rejection of claim 136-140
             under the obviousness-type double patenting over Pangan et el. ‘470 and  Allian et al. 
            ‘486 has been overcome in the amendment filed on 8/9/2022.
	 	5.	Since claim 136 of Allian et al. ‘486 has been amended, and it is distinct from the 
             instant invention.  Therefore the rejection of claim 136 under statutory (35 USC 101) 
             over Allian et al. ‘486 has been withdrawn herein. Since claim 108 has been canceled, 
              therefore the rejection of 108 under statutory (35 USC 101) has been  obviated herein.
6.	Claims 136-157 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found.  Claims 136-157 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 29, 2022